Dear Mr. Kyzar:
You have requested, through Mr. Jimmy D. Long, Jr., Assistant District Attorney, the opinion of this office as to the authority of the Natchitoches Parish School Board to guarantee loans made to private persons for the purchase of buses to be operated for transporting students for the school board.
Article 7 § 14(A) of the Louisiana Constitution of 1974, provides, in pertinent part, that:
      "Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged or donated to or for any person, association or corporation, public or private." (Emphasis added)
Consequently, it is the opinion of this office that school boards are prohibited by virtue of Art. 7 § 14(A) of the Louisiana Constitution of 1974 from loaning, pledging or donating their credit, in the form of guarantees of loans made to private persons for the purchase of school buses.
Copies of Opinion Nos. 78-272 and 88-460, which are consistent with the opinion expressed herein, are enclosed.
If we can be of any further assistance to you, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ RANDALL A. KARR Assistant Attorney General
RPI/RAK/dra Enclosure
State of Louisiana
DEPARTMENT OF JUSTICE RELEASED APR 27 1978
WILLIAM J. GUSTE, JR.                                   7TH FLOOR ATTORNEY GENERAL                            2-3-4 LOYOLA BUILDING NEW ORLEANS 70112